Citation Nr: 1338616	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of pancreatic surgery and small bowel resection.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1993 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for a gastrointestinal disorder.

The Veteran testified at a June 2013 hearing, held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's electronic file, maintained as part of the Virtual VA system.  All records in the Virtual VA system have been reviewed, to ensure consideration of the totality of the evidence.

At the hearing, and in various correspondence, the Veteran has alleged that he cannot maintain full time employment due to his service-connected disability.  A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's allegations serve to raise the TDIU issue.

Additionally, the Veteran stated at the hearing that he had that day filed claims of service connection for gastroesophageal reflux disease (GERD) and hemorrhoids, both as part of or secondary to his service-connected residuals of pancreatic surgery and small bowel resection.  Review of the physical and electronic claims files does not indicate that any action has yet been taken on those claims by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  These matters are addressed further below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

At the June 2013 hearing, the Veteran reported that he felt the prior examinations conducted in connection with his claim, in January 2008 and January 2011, were not fully adequate.  The examiners had no expertise in gastroenterology, and did not conduct thorough examinations addressing all of his claimed disability manifestations.

The Board makes no finding regarding the adequacy of those examinations at this time, but does note that the Veteran reports that his condition has worsened since the most recent examination.  He cites specific symptomatology and manifestations of impairment.  Additionally, there is a dearth of ongoing treatment records which might substitute for examination findings; the Veteran reports difficulty getting to the doctor.  

Complicating the disability picture is the allegation of additional, new manifestations of disability, to include GERD and hemorrhoids, and the description of symptoms which could potentially allow the application of different evaluation criteria under the schedule.  

In light of the passage of time, the allegations of worsening, the descriptions of quite varied manifestations, and the absence of alternative records, remand for a new VA examination is necessary.  38 C.F.R. § 3.159.  Further, examination by a doctor with experience and expertise in the area of gastroenterology is advisable.

With regard to TDIU, the claim is inferred based on the Veteran's assertions that his gastrointestinal problems prevent him from working full-time at a regular job.  He is self employed, but there are indications that this may be less than substantially gainful employment.  Additional information regarding his work will be helpful in consideration of the TDIU claim.  Additionally, a finding of TDIU includes consideration of factors such as work history, vocational training, and educational achievement.  Information on these factors appears lacking in the file, and so on remand, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be requested.  Provision of this form should include all necessary notice under 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159, and applicable case law.

The Board notes that the Veteran has also alleged some impact of employability from his service-connected bilateral carpal tunnel syndrome; should any of the pending new claims be granted or found to be already service-connected as manifestations of the residuals of pancreatic surgery and small bowel resection, they may also influence any TDIU determination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he properly complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As part of the request, provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to claims for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Associate with the claims file complete VA treatment records from the medical center in Atlanta, Georgia, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 1997 to the present, particularly updated records from June 2010 to the present.

3.  Schedule the Veteran for a VA examination with a gastroenterologist.  If a gastroenterologist is not available, any examiner conducting the examination must describe in detail their training and experience with diagnosing and treating gastrointestinal disorders.  Some degree of training and experience above the average is required.

The claims folder must be reviewed in conjunction with the examinations, and all necessary testing conducted.

The examiner must identify all currently diagnosable gastrointestinal conditions.  For each identified condition, the examiner must specify whether such is at least as likely as not a residual of pancreatic surgery and small bowel resection or is otherwise related to the in-service injury or the service-connected disability.

All manifestations of the service-connected disability must be described in detail, to include comment on the impact on the Veteran's occupational functioning and flexibility, as well as on his overall health.

4.  Take appropriate steps to develop and adjudicate the referred claims of service connection for GERD and hemorrhoids, in light of the indications that such are inextricably intertwined with the current appeal.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


